IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs June 26, 2013

              STATE OF TENNESSEE V. JARON LEE GOODSON

               Direct Appeal from the Circuit Court for Blount County
                     No. C-20245     Tammy Harrington, Judge


                  No. E2012-02589-CCA-R3-CD - Filed July 17, 2013


The defendant, Jaron Lee Goodson, entered an open plea agreement to one count of
aggravated sexual battery, a Class B felony. Following a sentencing hearing, the trial court
sentenced the defendant to a term of twelve years, at 100%, in the Department of Correction.
On appeal, he contends that the trial court erred in determining the length of the sentence.
Following review of the record, we affirm the sentence as imposed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER and R OGER A. P AGE, JJ., joined.

J. Liddell Kirk (on appeal), Knoxville, Tennessee, and Mack Garner, District Public
Defender (at trial), Maryville, Tennessee, for the appellant, Jaron Lee Goodson.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; Michael L. Flynn, District Attorney General; and Clinton Frazier, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                      Procedural History and Factual Background

       As the defendant failed to include a copy of the guilty plea hearing transcript in the
record, the facts underlying his conviction in this case must be gleaned from the pre-sentence
reported admitted without defense objection and the testimony at the sentencing hearing.
Despite the absence of the plea transcript, we believe that meaningful review may be
conducted from the record presented on appeal. See State v. Caudle, 388 S.W.3d 273, 279
(Tenn. 2012).
The agency statement contained in the pre-sentence report states as follows:

       Police report: On 8-14-11 at 1839, I Corporal Hall responded to the
Justice Center and made contact with Cory Presley (complanant) [sic] in
reference to a possible sexual battery or rape. Mr. Presley advised this
afternoon his girlfriend’s best friend told him their six year old said she had
been touched by her father.

       Upon investigation, Ashley Lanagan (witness) is best friends with
Melissa Goodson (guardian) and babysits her children often. This afternoon,
Ashley advised she asked [the victim] if she liked visiting her father and she
said “no” and said “daddy told me I cannot tell anyone.” [The victim] then
advised that her daddy [the defendant] puts his boy parts on her girls parts.
She then called Melissa and Cory.

       I then spoke to Melissa and she advised her and [the defendant] are
married, but currently separated. She has allowed him to see [the victim] a
couple of times a week for the past few months. At this time it is unclear the
exact timeframe when the incidents have occurred, but [the victim] stated it
happened at their old house . . . . I questioned if she had seen any visible signs
on [the victim] and she said she had not. . . . .

       ....

        Detective Mike Seratt Report: 08/23/2011 I had went to the CAC and
met with CPS Erica Manfredi in regards to the interview. We observed an
interview with the victim and she disclosed that her step father had sexually
touched her vaginal area. She said that this happened more than one time and
that he put his private in her private, she called it sex. She said this happened
at their house at Cherokee Heights. She said that [the defendant] took her
clothes off and she didn’t like it.

       ....

       Detective Mike Seratt Report: 08/31/2011: [The defendant] arrived for
his polygraph and he met with me along with Lt. Widener in regards to the
polygraph. I left and he was explained the examination by the examiner and
they administered the test. After the test was given Lt. Widener gave me the
results of the polygraph which was that [the defendant] had failed the
examination. Lt. Widener had interviewed him and he denied the allegations
and then he left the room after several minutes and I along with polygraph

                                       -2-
       intern Donna Roberts went into the interview room. I began talking with [the
       defendant] and he denied the allegations then later admitted to putting his
       finger in [the victim’s] vagina after she had been swimming and he then went
       to the bathroom and masterbated [sic]. He stated that this only happened one
       time. He continued to deny his penis had been placed in her vagina. I had
       explained to [the defendant] he would be indicted later and that a no contact
       order would be placed on him not to be around the victim or his minor child.
       ...

        Based upon these acts, a Blount County grand jury returned an indictment charging
the defendant with rape of a child. Thereafter, the defendant entered an open guilty plea
agreement to the charge of aggravated sexual battery. At the sentencing hearing, at which
the trial court was to determine only the sentence length, the State presented multiple
witnesses in addition to admitting the pre-sentence investigation report into evidence.

       The first witness was Detective Mike Seratt of the Blount County Sheriff’s
Department, who testified regarding his second interview with the defendant. Just as stated
in the pre-sentence report, Detective Seratt testified that the defendant admitted that he
touched the victim’s vaginal area with his finger before going to the bathroom and
masturbating. He also testified that, during the interview, the defendant told him that this had
only occurred on one occasion and that there was no penile touching or penetration.

        The State also called the victim’s grandfather, mother, and great-grandmother. The
victim’s grandfather testified that he and his wife, the victim’s grandmother, had had custody
of the victim since just after the incident. He indicated that, after the incident, the victim had
developed erratic behavior and suffered from nightmares, often waking up screaming. He
further testified that if they drove past the place where the defendant was employed or saw
a van like he drove, the victim would “freeze[] up” and want to get in the floorboard of the
car. He also testified that the victim was seeing a therapist once a week to help her cope with
the trauma of the abuse. He testified that he felt the defendant should receive the maximum
sentence in order to allow the victim as much time as possible to heal and mature before the
defendant was released.

       The victim’s mother, the defendant’s then-wife, read a statement which she had
prepared for trial. In the statement, she stated that the defendant had hurt her child “worse
than [she]. . . could ever understand.” She verified that the victim still suffered nightmares.
She also stated that she felt a twelve-year sentence would be best for the victim because it
would give her “more time to mature and be able to understand and deal with what [the
defendant] had done to her.” The victim’s great-grandmother also read a statement in which
she stated she was advocating for the victim. She stated that the victim had great trust in her
stepfather, the defendant, even calling him “Daddy.” She also expressed that she felt the

                                               -3-
defendant should receive the maximum sentence because he had destroyed the victim’s
childhood innocence.

       The defendant did not testify and presented no proof. However, during the
preparation of the pre-sentence report, he gave the following statement to the officer.

               Pre-Sentence Interview: The [defendant] stated he did not do anything
       to his step-daughter, the six year old victim. He stated he went to a bar and got
       drunk and went to Melissa’s (his wife). They have been separated for “a
       couple of week.”

              He said he got into an argument with a guy who was at Melissa’s and
       she told him to leave, which he did. The next day, detective[]s showed up at
       his work and asked him to come in for questioning. He later went to do the
       interview and told Detective Mike Seratt he had touched his step-daughter’s
       vagina one time.

                The [defendant] reported he took a polygraph and when he was asked
       if he touched the [victim] he told them “No”. He then said Detective Seratt
       told him he failed the polygraph and they had medical evidence against him
       and . . . that if he did not cooperate with them, would go to jail for twenty-five
       years. The [defendant] stated he was in the interrogation room for two and a
       half hours and finally told Detective Seratt he had touched his step-daughter.

       After considering all the evidence, the trial court sentenced the defendant to the
maximum sentence within his range, twelve years at 100%, to be served in the Department
of Correction. The defendant has timely appealed the sentence.

                                           Analysis

       On appeal, the defendant contends that the trial court abused its discretion by
imposing the maximum sentence within the range. Specifically, he contends that “the trial
court departed from the purposes and principles of the Sentencing Act in imposing the
maximum sentence within the range upon a Defendant with no prior felony record, who had
cooperated in the investigation by agreeing to be interviewed, admitting wrongdoing and
entering a guilty plea.” He argues that the purposes and principles of the Sentencing Act are
not served with ordering the maximum sentence in this case.

       When an accused challenges the length, range, or manner of service of a sentence, this
court will review the trial court’s decision under an abuse of discretion standard with a
presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). This

                                              -4-
presumption of reasonableness is granted to “within-range sentencing decisions that reflect
a proper application of the purposes and principles of our Sentencing Act.” Id. at 708.

        In sentencing a defendant, the trial court is required to consider the following: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the pre-sentence report;
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on the mitigating and enhancement factors set out in §§ 40-35-113 and 40-35-
114; (6) any statistical information provided by the Administrative Office of the Court as to
sentencing practices for similar offenses in Tennessee; and (7) any statement the defendant
wishes to make in the defendant’s own behalf about sentencing. T.C.A. § 40-35-210 (2010).


        It remains “critical” that a trial court adhere to the statutory requirement set forth in
Tennessee Code Annotated section 40-35-210(2), which requires a trial court to place on the
record what enhancement or mitigating factors it considered, if any, as well as the reasons
for the sentence, in order to ensure fair and consistent sentencing. Bise, 380 S.W.3d at 705
n.41. The burden falls to the appealing party to show that the trial court’s sentence is
somehow improper. T.C.A. § 40-35-401(d), Sentencing Comm’n Cmts. “Mere inadequacy
in the articulation of the reasons for imposing a particular sentence, however should not
negate the presumption” of reasonableness in the trial court’s sentencing decision. Bise, 380
S.W.3d at 706. As a result, “[a]n appellate court is . . . bound by a trial court’s decision as
to the length of the sentence imposed so long as it is imposed in a manner consistent with the
purposes and principles set out in sections -102 and -103 of the Sentencing Act.” State v.
Carter, 254 S.W.3d 335, 344-45 (Tenn. 2008).

       In imposing the defendant’s sentence, the trial court made the following findings on
the record:

               In determining the appropriate sentence for this offense, the Court has
       considered the evidence presented here today as well as the evidence presented
       in the form of the factual stipulation at the plea on October the 2nd. I have
       reviewed the Pre-Sentence Report, the Principles of Sentencing, and arguments
       made as to the Sentencing Guidelines, the nature and characteristics of the
       criminal conduct involved, the evidence and information offered by the parties,
       and your argument as to any mitigating and enhancing factors, as well as prior
       to convening the hearing here today, I did once again review statistical
       information that was provided by the Administrative Office of the Courts as
       to sentencing practices for similar offenses such as this throughout the State.

              The defendant did not make a statement here today; however, I have

                                               -5-
       reviewed the statement he made to Michael Caldwell of the Board of Probation
       and Parole in conjunction with the Pre-Sentence Investigation Report. . . .

               By agreement, and the record is clear that the defendant is a Range I,
       standard offender. Based upon the proof that’s been presented here today and
       listening to argument - - well, let me just state for the purposes of the record
       and for those all involved in the case. Sentencing in the State of Tennessee is
       dictated by statute and it is dictated by the Sentencing Guidelines that would
       have been handed down by our legislature, and the Court is bound by those
       Sentencing Guidelines. And it is difficult, if you’re sitting on either side of a
       case such as this, to understand that the Court is bound by Sentencing
       Guidelines.

               And while I do appreciate the care and the consideration that [the
       victim’s] family members have as to her potential age for when the defendant
       is released from prison, the legislature has not provided that to be a factor in
       which I can consider in making the determination here today. . . .             I
       understand the situation. I appreciate your words, but I need to be very clear
       for the purposes of the record, that request is not something with which I can
       legally base a decision here today. The Court is bound by enhancing and
       mitigating factors in determining the length of the sentence.

               ....

              In looking through the enhancing factors under 40-35-114, No. (1)
       includes that the defendant has a previous history of criminal convictions or
       criminal behavior, in addition to those necessary to establish the appropriate
       range. [The defendant] at the time that this report was filed with the Court on
       November the 6th, 2012, was twenty-four years old, and has, according to the
       Pre-Sentence Report, a conviction for a Class A Misdemeanor, possession of
       paraphernalia . . . . He has given information to the pre-sentence officer of
       drug use.

                Sometimes the Court, and as I’m sure the assistant district attorney and
[defense counsel], we find ourselves here on a day-to-day basis with individuals in court with
a variety of criminal histories. And so in comparison maybe to those that we normally deal
with, [the defendant] does not have as an extensive a history as we sometimes see. However,
the Court does not believe then just because it’s not extensive that it should not be ignored
- - I mean, that it should be ignored. It is significant that he has a prior conviction for a Class
A Misdemeanor and that he has engaged in some drug use that would constitute criminal
behavior. So the Court does find that Enhancing Factor No. (1) does apply. However, given

                                                -6-
the nature of the offenses, the Court at this time is not going to give that as great of weight
as [what] we give to No. (14), the private trust factor.

              ....

               No. (14) of the enhancement factors states, The defendant abused a
       position of public or private trust, or used a professional license in a manner
       that significantly facilitated the commission or the fulfillment of the offense.
       The Court is charged with giving weight to the factors, and the Court does
       find, as well as [defense counsel] did concede, that No. (14) does apply in that
       [the defendant] was the stepfather of [the victim] at the time that the offense
       did occur. The Court does find in this particular situation and gives that factor
       great weight, in that this crime could not have been accomplished, based upon
       the testimony that was presented here today as well as when the Court took the
       statement and recitation of facts back in October, that this could not have
       happened but for the position of private trust in that he was her stepfather and
       had access to this child that he would not otherwise have had access to. Also,
       that he used that position of trust to accomplish the crime itself.

               I also note for the record, the impact that that position of trust and the
       violation of that position of trust, obviously that was a significant factor in the
       commission of this crime given the impact that the Court has heard proof as
       to the impact it’s had on [the victim]: her issues with counseling, her issues
       with fear, her issues including not wanting to drive by his place of work,
       seeing a van that is similar to his work van. And then I also find that it is
       significant that his role of stepfather was such that, according to the great
       grandmother’s testimony, [the victim] called him daddy. So the Court does
       place great weight upon that enhancing factor because the Court does believe,
       but for that position of trust, this crime would have never been able to happen.

               In looking then at the mitigating factors [defense counsel] has argued,
       No. (1), that the criminal conduct neither caused nor threatened serious bodily
       injury. I do understand the argument, . . . but at this time, the Court does not
       feel that there’s just simply not enough proof in the record for the Court to
       really find that this is significant enough under these circumstances to find that
       it does mitigate given not just the nature of the crime but simply the statements
       and really the lack - - the Court is provided sometimes with minimal
       information when they don’t try the case and we’re here for sentencing
       purposes. I just simply cannot find based upon the evidence that’s been
       presented here today that . . . to be a mitigating factor.


                                               -7-
              I will note that, as General Frazier has pointed out, apparently, despite
       Detective Seratt’s testimony, that the defendant did for all intensive purposes
       given an admission as to the crime of aggravated sexual battery, the Pre-
       Sentence Report does note that he, for lack of a better work, is denying that
       now and states that that was only because he’d been in an interview for two
       and a half hours, had failed a polygraph, and had been told that he faced more
       serious charges.

               ....

               So the Court is going to base its decision by giving weight, but small
       weight to Factor No. (1), great weight to Factor No. (14). In the specifics and
       the circumstances of this case, the Court does find at this time that it is
       appropriate under the law, the proof presented, and the Sentencing Guidelines
       in their totality, at this time that [the defendant] be sentenced to serve twelve
       years in the Tennessee Department of Correction[].

       Again, the defendant pled guilty to aggravated sexual battery, a Class B felony. There
is no dispute in the case that the defendant was a Range I offender. As such, the possible
sentencing range for the defendant was eight to twelve years. See T.C.A § 40-35-112(a)(2).
Thus, the twelve-year sentence imposed by the trial court was within the permissible range.
Consequently, we begin with the presumption that the sentence is reasonable.

        The defendant does not contest application of any specific enhancement factor nor the
failure to apply certain mitigating factors; rather, he argues only that the sentence is not
consistent with the purposes and principles of the Sentencing Act. We agree that no error
was committed by the trial court in application of the two enhancement factors. The pre-
sentence report did contain a prior drug paraphernalia conviction, as well as statements from
the defendant himself acknowledging other drug usage. The trial court correctly determined
that the factor of prior criminal history or behavior was applicable, although affording it little
weight. Likewise, the record is clear that the trial court appropriately applied factor 14
regarding the abuse of a position of private trust. In fact, defense counsel conceded at the
sentencing hearing that this factor was appropriate. We concur based upon the relationship
between the defendant and the victim.

       The defendant has presented nothing to this court on appeal which rebuts the
presumption of reasonableness afforded the trial court’s sentencing determination. The trial
court, in its very detailed findings, noted it was considering all required principles of
sentencing and the evidence presented in the case. The defendant, who presented no
evidence, merely states a bare conclusion that the trial court erred, but he fails to allege how
the purposes and principles of the Sentencing Act are not served by this sentence. His

                                               -8-
contention that because this conviction requires lifetime community supervision and
mandatory incarceration of 100%, he would face a lengthy incarceration even with the
minimum sentence and be very unlikely to be ever be placed in a position of supervision over
children for the rest of his life does not rebut the presumption of reasonableness to which the
trial court is entitled. Nor has he shown entitlement to relief simply because he had no prior
felony convictions, admitted, although later recanted, his crime, and pled guilty. The trial
considered all the appropriate factors and imposed sentence based upon its weighing of those
factors. On this record, we conclude there is no abuse of discretion in the sentencing
determination. The defendant has failed to carry his burden and is entitled to no relief.

                                      CONCLUSION

       Based upon the foregoing, the twelve-year sentence imposed by the Blount County
Circuit Court is affirmed.




                                                    _________________________________
                                                    JOHN EVERETT WILLIAMS, JUDGE




                                              -9-